     Case 2:19-cv-01680-JAM-AC Document 25 Filed 11/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    NATHAN HILL,                                        No. 2:19-cv-1680 JAM AC P
12                        Plaintiff,
13            v.                                          ORDER
14    GAVIN NEWSOM, et al.,
15                        Defendants.
16

17          Plaintiff has requested the appointment of counsel. ECF No. 24. In support of the

18   motion, plaintiff claims that the librarians at the prison law library are denying him access to

19   supplies, e.g., envelopes, paper. See id. He also asserts that his requests for legal research are not

20   being answered. See id. Plaintiff contends that these problems are affecting his access to the

21   courts and that they would be resolved if he had access to a paralegal. See id.

22          The United States Supreme Court has ruled that district courts lack authority to require

23   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

24   U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the voluntary

25   assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d 1015, 1017

26   (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990). When

27   determining whether “exceptional circumstances” exist, the court must consider plaintiff’s

28   likelihood of success on the merits as well as the ability of the plaintiff to articulate his claims pro
                                                         1
     Case 2:19-cv-01680-JAM-AC Document 25 Filed 11/04/20 Page 2 of 2


 1   se in light of the complexity of the legal issues involved. Palmer v. Valdez, 560 F.3d 965, 970
 2   (9th Cir. 2009) (finding district court did not abuse discretion in declining to appoint counsel).
 3   The burden of demonstrating exceptional circumstances is on the plaintiff. Id.
 4           The court notes that the instant action has yet to be screened and that plaintiff has filed a
 5   motion to amend the original complaint, which is also pending. See ECF No. 19. As a result the
 6   likelihood of plaintiff’s success on the merits, as well as his ability to articulate his claims pro se,
 7   have yet to be determined. For these reasons, the court does not find the required exceptional
 8   circumstances at this time.
 9           Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for the appointment of
10   counsel (ECF No. 24) is DENIED.
11   DATED: November 3, 2020
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
